Citation Nr: 1623664	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for migraines.

2.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed mood.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Agent Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Veteran testified at a February 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  In his testimony during the February 2016 Travel Board hearing, the Veteran withdrew from appellate consideration the issue of entitlement to an initial rating in excess of 50 percent for migraines.

2.  In his testimony during the February 2016 Travel Board hearing, the Veteran withdrew from appellate consideration the issue of entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed mood.

3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial rating in excess of 50 percent for migraines have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed mood, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the actions taken below are favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Claims Withdrawn from Appellate Consideration

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In the present case, on the record in his February 2016 Travel Board hearing testimony, the Veteran indicated that he wished to withdraw from consideration the issues of entitlement to an initial rating in excess of 50 percent for migraines, and entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder.  Inasmuch as the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

TDIU

The Veteran seeks entitlement to a TDIU based on his service-connected disabilities.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a) , 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran is service-connected for an acquired psychiatric disorder at 70 percent disabling, and for migraines at 50 percent disabling, for a combined disability rating of 90 percent.  Further, the claims file contains evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

While November 2010 VA treatment records reflect that the Veteran had completed his associate's degree and was working part-time, by June 2011, he had become unemployed because of excessive absences from work due to migraines.  See June 2011 VA Examination.  A September 2011 VA examination also determined he was unable to secure and maintain substantially gainful employment, and further explained that any activities requiring moderate exertion, excessive exposure to light, and mental stress could further aggravate his migraines.  

December 2013 VA treatment records reflect that, at that time, the Veteran had been unemployed for two years.  Finally, during a March 2014 VA examination, the Veteran reported three years of unemployment.  The March 2014 examiner found the Veteran unable to secure and maintain substantially gainful employment, including physical and sedentary employment, due to the symptoms of his service-connected acquired psychiatric disorder.  The examiner opined that such symptoms included isolation; irritability; chronic sleep problems; suspiciousness; difficulty concentrating; and difficulty grasping complex commands.

In this case, there is evidence of record that both the Veteran's service-connected migraines and his service-connected acquired psychiatric disorder prevent him from securing and maintaining substantially gainful employment.  The weight of the evidence is in favor of finding that the Veteran is entitled to a TDIU rating.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for migraines is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include chronic adjustment disorder with depressed mood, is dismissed.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


